EXHIBIT 10.3

TRIBUNE COMPANY
BONUS DEFERRAL PLAN

(As Amended and Restated effective as of January 1, 2005)

--------------------------------------------------------------------------------

TRIBUNE COMPANY BONUS DEFERRAL PLAN

SECTION 1

Introduction

1.1.     The Plan. TRIBUNE COMPANY BONUS DEFERRAL PLAN (the “Plan”) was
established by TRIBUNE COMPANY, a Delaware corporation (the “Company”),
effective as of December 14, 1993. The Plan has been amended and restated
effective as of January 1, 2005.

1.2.     Purpose. The Company and certain of its subsidiaries which have
adopted, and become “Employers” under, the Plan in accordance with subsection
1.3 below, intend through the use of the Plan (a) to offer a select group of
senior officers and other highly compensated key employees of the Employers who
are described in Section 2, the opportunity to defer the receipt of all or a
portion of any Qualifying Bonus (as defined in subsection 3.3 below) which would
otherwise be payable to them currently, and (b) to provide for involuntary
deferral of certain Participants’ Qualifying Bonuses in specified circumstances
(as described in subparagraph 3.1(b) below), for the period provided in the
Plan. It is an additional purpose of the Plan (i) to permit Participants to
elect irrevocably that the “Increments” thereafter credited for specific periods
to all or a portion of their Accounts under subsections 4.2 and 4.1 below,
respectively, be calculated based on the investment performance of the common
stock of the Company during that period and (ii) that said portion of any
Participant’s Account shall be distributed to him in the form of shares of
common stock of the Company, all as described in greater detail below.

1.3.     Employers; Related Companies; . The Company and each subsidiary of the
Company that (a) is a “Related Company” under the Tribune Company 401(k) Savings
and Profit-Sharing Plan (the “401(k) Plan”) and (b) employs one or more
employees who have become Participants in accordance with Section 2 below, shall
each be an “Employer” under this Plan. For purposes of this Plan, a “subsidiary”
of the Company shall mean any corporation, more than 50% of the voting stock of
which is owned, directly or indirectly, by the Company.

1.4.     Plan Administration. The Plan will be administered and interpreted by
the Governance and Compensation Committee of the Board of Directors of the
Company (or such successor committee of said Board as shall from time to time
have responsibility for compensation matters) (the “Committee”). The Committee
has, to the extent appropriate and in addition to the powers described in
subsection 3.1 below, full discretionary authority to construe and interpret the
terms and provisions of the Plan, to adopt, alter and repeal such administrative
rules, guidelines and practices governing this Plan and perform all acts,
including the delegation of its administrative responsibilities, as it shall,
from time to time, deem advisable, and to otherwise supervise the administration
of this Plan. The Committee may correct any defect, supply any omission or
reconcile any inconsistency in the Plan, or in any election hereunder, in the
manner and to the extent it shall deem necessary to carry the Plan into effect.
Any decision, interpretation or other action made or taken in good faith by or
at the direction

--------------------------------------------------------------------------------

of the Company, the Board of Directors of the Company, or the Committee (or any
of its members) arising out of or in connection with the Plan shall be within
the absolute discretion of all and each of them, as the case may be, and shall
be final, binding and conclusive on the Company, the other Employers and all
employees and Participants and their respective heirs, executors,
administrators, successors and assigns. The Committee’s determinations hereunder
need not be uniform, and may be made selectively among eligible employees,
whether or not they are similarly situated. Any actions to be taken by the
Committee will require the consent of a majority of the Committee members.

1.5.     Fiscal Year. Reference in this Plan to a “Fiscal Year” means the fiscal
year of the relevant Employer, which is a 52-53 week year ending on the last
Sunday occurring within each calendar year.

SECTION 2

Participation

Subject to the conditions and limitations of the Plan, each employee of an
Employer on or after the Effective Date shall become a “Participant” under this
Plan as of the first day as of which such employee:

(a)  

is a participant in the Tribune Company Management Incentive Plan, or any
successor plan designated by the Committee, or is a senior sales executive
covered by a separate Company sales incentive plan, and


(b)  

has an annualized rate of Compensation (as defined in the 401(k) Plan) as
determined from time to time by the Tribune Company Employee Benefits Committee.


SECTION 3

Deferral

3.1.     Election of Deferral; Automatic Deferral; Settlement Date. Subject to
the following provisions of this subsection 3.1 and the provisions of subsection
3.2 below, within a period specified from time to time by the Tribune Company
Employee Benefits Committee, a Participant may make an irrevocable written
election (on a form prescribed by the Tribune Company Employee Benefits
Committee) to defer receipt of all or a specified portion (in whole multiples of
5%) of the Qualifying Bonus earned for a Fiscal Year, regardless of the year in
which that Qualifying Bonus is normally or actually paid. Notwithstanding the
foregoing provisions of this subjection 3.1:

(a)  

Minimum Deferral. The portion of a Participant’s Qualifying Bonus earned



2


--------------------------------------------------------------------------------


 

for any Fiscal Year which the Participant elects to defer hereunder may not be
less than $10,000.


(b)  

Automatic (Deemed) Election. In the case of any Participant who, in the judgment
of the Committee may be a “covered employee” under Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Internal Revenue Code”) for such
Fiscal Year and may have “applicable employee remuneration” (as defined in said
Section) for that year of more than $1,000,000, the Committee may determine in
its sole discretion that the Participant will be deemed and treated as having
elected to defer all or a portion of his Qualifying Bonus for that year.


(c)  

Deferral of Qualifying Bonus Earned for First Year of Participation. An employee
of an Employer who becomes a Participant during a Fiscal Year may file a
deferral election under this subsection 3.1 within 30 days after the date he
becomes eligible to participate (but before the end of that Fiscal Year), which
election shall be applicable to his Qualifying Bonus for that Fiscal Year.


(d)  

Election of Manner in which Increments Are Determined and Medium in which
Deferred Amounts Are Paid. Each election under this subsection (including an
automatic election under subparagraph (b) above) made by a Participant shall
indicate the portions of the amount being deferred pursuant to that election,
which the Participant elects to have credited to the cash subaccount and stock
subaccounts maintained within his Account as of the following March 1 under
subsection 4.1 below. In addition, the Committee may permit each Participant to
elect, on his annual deferral election forms and/or on such other forms (at such
other times and in accordance with such rules as the Committee may in its
discretion determine), that all or a portion of the balance credited to his cash
subaccount as of the following March 1 (after all other adjustments to his
Account and subaccounts as of that date have been made) be transferred and
credited to his stock subaccount. Any amounts to be credited to a Participant’s
stock subaccount as of a March 1 shall be credited in the form of a number of
full and fractional (rounded to the nearest hundredth) hypothetical shares of
common stock of the Company which is the quotient of the cash amount that would
otherwise be so credited, divided by the fair market value (as defined in
subsection 4.5 below) of a share of common stock of the Company on that March 1.
Any election by a Participant under this subparagraph (d) to have amounts
credited to his stock subaccounts shall be irrevocable, and a Participant may
not at any time elect to transfer all or any portion of the balance of his stock
subaccount to his cash subaccount.



3


--------------------------------------------------------------------------------


(e)  

In no event may a Participant’s deferral election be made later than 6 months
prior to the end of the Fiscal Year to which the Qualifying Bonus relates.


Any amounts which a Participant elects to defer under this subsection 3.1 shall
be deferred until the March 1 following the end of the Fiscal Year in which the
Participant’s termination of employment with the Employers and other Related
Companies occurs; provided, however, that a military or personal leave of
absence granted by an Employer or Related Company shall not constitute a
termination of employment for this purpose; and provided further, that the
Committee shall have the authority to require deferral beyond that date to a
later date to the extent necessary to avoid or reduce a limitation on the
deductibility by an Employer under Section 162(m) of the Internal Revenue Code,
of the amounts so deferred. Said March 1 or later date described in the
preceding sentence shall be referred to herein as the Participant’s Settlement
Date.

3.2.     Limitations on Deferral Elections. The Committee may set, from time to
time, limitations on the amount of Participants’ Qualifying Bonuses which may be
subject to deferral hereunder, including but not limited to establishing annual
limitations relating to particular employment positions or grades of employees.
The applicable limitations for a particular Fiscal Year shall be set forth in an
attachment to the form of deferral election relating to such year.

3.3.     Qualifying Bonus. A Participant’s “Qualifying Bonus” earned for any
Fiscal Year means the bonus that he is awarded under the Tribune Company
Management Incentive Plan for that Fiscal Year.

SECTION 4

Treatment of Deferred Amounts

--------------------------------------------------------------------------------

4.1.     Accounts. Each Employer shall maintain on its books a separate account
(the “Account”) for each Participant who has deferred all or a portion of any
Qualifying Bonus from that Employer under this Plan. The amount of the
Qualifying Bonus earned for a particular Fiscal Year that the Participant
elected to defer shall be credited to such Participant’s Account (on the books
of the Employer that paid that Qualifying Bonus) as of the March 1 (or the first
business day thereafter) nearest the date as of which the Qualifying Bonus was
awarded. There shall be established within each Participant’s Account a “cash
subaccount” and a “stock subaccount.” Participants may elect in accordance with
subparagraph 3.1(d) above that all or a portion of any future deferral be
credited to a particular subaccount or that all or a portion of the balance in
their cash subaccounts be transferred to their stock subaccounts.


4


--------------------------------------------------------------------------------


4.2.     Increments. With respect to Participants’ Accounts:

(a)  

Cash Subaccounts: Increments to Participants’ cash subaccounts established under
subsection 4.1 above shall be deemed to earn “interest” at a rate equal to 120%
of the long-term Applicable Federal Rate (quarterly compounding) as prescribed
under Section 1274(d) of the Internal Revenue Code determined as of March 1 of
each year or, if such March 1 is not a business day, then the first business day
following that March 1 (in which event references in the Plan to March 1 shall
mean the first business day following that March 1). Interest shall be credited
to Participants’ accounts as of the last day of each fiscal quarter of the
Company. Any interest deemed to be earned on a Participant’s Account balance is
referred to as an “Increment” for purposes of this Plan.


(b)  

Stock Subaccounts: The hypothetical shares of common stock of the Company
credited to each Participant’s stock subaccount shall have no voting rights.
Dividends, rights, warrants and options declared or created with respect to
actual shares of common stock of the Company shall also be deemed to have been
declared or created with respect to hypothetical shares of common stock of the
Company credited to each Participant’s stock subaccount. Stock dividends deemed
declared on such hypothetical shares credited to a Participant’s stock
subaccount shall be credited to that subaccount; cash dividends deemed declared
on such hypothetical shares shall be converted to additional hypothetical shares
in accordance with the formula contained in subparagraph 3.1(d) above, based on
the fair market value of a share of common stock of the Company as of the day
the dividend was paid. Rights, warrants and options, if any, deemed created with
respect to such hypothetical shares shall be deemed held, exercised or sold by
all Participants uniformly, as soon as practicable, as determined by the
Committee in its sole discretion, and the hypothetical proceeds thereof
attributable to a Participant’s stock subaccount shall be applied in the same
manner as cash dividends paid on such shares. Stock splits shall be treated in
the same manner as stock dividends. In the event of a corporate transaction
which results in a change to the outstanding common stock of the Company, the
hypothetical shares of common stock of the Company credited to the stock
subaccounts of participants shall be adjusted hereunder as if those hypothetical
shares were shares of outstanding common stock of the Company.


4.3.     Funding. The Plan and the recording of Accounts hereunder shall not
constitute a trust


5


--------------------------------------------------------------------------------


and shall merely be for the purpose of recording an unsecured contractual
obligation. Amounts payable under this Plan to a Participant or his beneficiary
shall be paid (i) directly by the Employers from their general assets and/or
(ii) from Tribune Company Deferred Benefit Trust, in such proportions (if any)
as the Company shall determine. The provisions of this Plan shall not require
that the Employers segregate on their books or otherwise any amounts to be used
for payments under Section 5 of this Plan, except as to any amounts paid or
payable to Tribune Company Deferred Benefit Trust.

4.4.     Reports. Until the entire net credit balance in a Participant’s Account
shall have been paid in full, the Company will furnish to the Participant a
report, at least annually, setting forth transactions in, and the status of, his
Account.

4.5.     Fair Market Value. The “fair market value” of a share of common stock
of the Company shall mean as of any date the closing price of said common stock
as reported on the New York Stock Exchange Composite Transaction List for such
day or, if the common stock was not traded on such day, then the next preceding
day on which the common stock was traded.

SECTION 5

Payment of Deferred Amounts

5.1.     Amount of Payment. The amount to be paid to a Participant as of his
Settlement Date in a lump sum under subsection 5.3 or 5.5 below (or in the case
of installments under subsection 5.3 below, the amount from which the first
installment payment amount will be derived) shall be an amount equal to the sum
of (a) the net credit balance in his cash subaccount and the number of
hypothetical shares of common stock of the Company credited to his stock
subaccount, as of the last day of the Fiscal Year immediately preceding his
Settlement Date, after all adjustments required to be made to those subaccounts
within his Account as of that date have been made, plus (b) the deferred amount
(if any) of his Qualifying Bonus for the Fiscal Year preceding the year in which
his Settlement Date occurred.

5.2.     Medium of Payment. All payments of stock subaccount balances under this
Plan shall be made in whole shares of common stock of the Company, with the fair
market value of any fractional share (as of the day preceding the date of
payment) being paid in cash. All payments of cash subaccount balances, and of
the deferred amounts of Qualifying Bonuses for the Fiscal Year preceding the
year in which payment is made or commences, shall be made in cash.

5.3.     Method of Payment. Subject to subsection 6.9 below, the net credit
balance in a Participant’s Account shall be payable either in a single lump sum
payable as of his Settlement Date, or in a series of annual installments
beginning as of his Settlement Date and thereafter payable as of each subsequent
anniversary thereof. In this regard, each Participant will elect on his initial
deferral election form the method of payment of his Account (i.e., lump sum or


6


--------------------------------------------------------------------------------


installments) and, if payment is to be made in installments, the number of
annual installments over which his Account balance shall be paid (the “Payout
Period”). An initial deferral election form shall be filed no later than 30 days
after the Participant becomes eligible to defer. A Participant may elect a
different method of payment or Payout Period with respect to amounts deferred to
a Participant’s account (and any gains or losses on such amount) prior to
January 1, 2005 on any subsequent year’s deferral election form or similar form
provided for that purpose (validly filed during the Fiscal Year immediately
preceding the Fiscal Year in which his Settlement Date occurs). A Participant
may elect a different method of payment or Payout Period with respect to amounts
deferred to his or her account (and any investment gains or losses attributable
thereto) on or after January 1, 2005 (validly made on or before the later of his
initial deferral election or June 30, 2006) which will automatically revoke all
previous elections as to method of payment and Payout Period. On or after July
1, 2006, no changes may be made to a Participant’s election with respect to the
method of payment of deferrals made to his or her account after January 1, 2005
(and any investment gains or losses attributable thereto). Notwithstanding the
foregoing provisions of this subsection 5.3, an individual who has entered into
a separation agreement with the Company in 2005 or who otherwise terminates
employment in 2005 may amend a previous deferral election for calendar year 2005
or change the method of payment of any account balance, provided such election
is made in writing no later than December 31, 2005. If a Participant’s Account
balance is paid in installments, it shall be credited with Increments during the
Payout Period at the rate or in the manner from time to time determined under
subsection 4.2. The installment payment to a Participant in any year shall be an
amount equal to the quotient obtained by dividing his cash subaccount balance,
and the number of hypothetical shares of common stock of the Company credited to
his stock subaccount, as of the last day of the preceding Fiscal Year by the
number of payments remaining in his Payout Period, including the current
payment. A Participant’s Payout Period shall include not more than 15 annual
installments; provided, however, that notwithstanding the foregoing provisions
of this subsection 5.3, the Committee, in its discretion, may from time to time
set a minimum dollar value amount applicable to individual annual installment
payments permitted under the Plan, and may adjust the duration of the Payout
Period elected by a Participant to provide that the dollar value amount of any
annual installment to that Participant is not projected to be less than the
minimum annual dollar value amount in effect at the beginning of his Payout
Period. Notwithstanding any provision of the Plan to the contrary, a Participant
who is a “specified employee” as defined in Section 409A(a)(2)(B)(i) of the
Internal Revenue Code may not receive a distribution under the Plan of any
amounts credited to his or her account on or after January 1, 2005 (and any
investment gains or losses attributable thereto) prior to the date which is 6
months after the date of the Participant’s termination of employment, or, if
earlier, the date of death of the Participant. If a specified employee is unable
to receive a distribution as of his or her Settlement Date as a result of the
restrictions under Section 409A, the payment that otherwise would have been made
as of his Settlement Date shall be made as soon as practicable following the
lapse of such restrictions.

5.4.     Payment Following Death or Permanent Disability. Notwithstanding the
Payout Period


7


--------------------------------------------------------------------------------


selected by the Participant, if the employment of a Participant is terminated as
a result of the Participant’s death or permanent disability, the entire net
credit balance in such Participant’s Account may, in the sole discretion of the
Committee, become payable in a lump sum to such Participant (or, in the case of
death, to his beneficiary) on the March 1 immediately following the
Participant’s death or termination of employment due to permanent disability, or
on a later date to the extent the Committee believes appropriate to avoid or
reduce a limitation on the deductibility by an Employer under Section 162(m) of
the Internal Revenue Code (or any successor provision). For purposes of this
Plan, a Participant’s employment shall be deemed to have been terminated as a
result of permanent disability in the event the Participant suffers a physical
illness, injury or other impairment with respect to which the Participant is
entitled to receive benefits under the long-term disability plan maintained by
the Company.

5.5.     Acceleration of De Minimis Payments. Notwithstanding any other
provision of this Plan to the contrary, the Committee, in its sole discretion,
is empowered to accelerate the payment of a Participant’s Account or of all
Participants’ Accounts , including conversion to a smaller number of installment
payments or to a single lump sum payment, provided that, (a) the payment
accompanies the termination of the entirety of the Participant’s interest in the
Plan and all similar plans that are deferred compensation plans; (b) the payment
is made on or before the later of (i) December 31 of the calendar year in which
occurs the Participant’s termination of employment or (ii) the date 2-1/2 months
after the Participant’s termination of employment; and (c) the payment is not
greater than $10,000. Neither the Employers nor the Committee shall have any
obligation to make any such acceleration for any reason whatsoever.

SECTION 6

General Provisions

6.1.     Interests Not Transferable. Except as to withholding of any tax under
the laws of the United States or any state or municipality, or with respect to
any domestic relations order the Employee Benefits Committee or its delegate
determines to be valid for this purpose, the interests of Participants and their
beneficiaries to amounts deferred under the Plan are not subject to the claims
of their creditors and may not be voluntarily or involuntarily transferred,
assigned, alienated or encumbered.

6.2.     Controlling Law. To the extent not superseded by the laws of the United
States, the laws of Illinois shall be controlling in all matters relating to the
Plan.

6.3.     Gender and Number. Where the context admits, words in the masculine
gender shall include the feminine and neuter genders, the plural shall include
the singular and the singular shall include the plural.

6.4.     Action by the Company. Any action required of or permitted by the
Company under the Plan


8


--------------------------------------------------------------------------------


shall be by resolution of its Board of Directors or by a duly authorized
committee of its Board of Directors, or by any person or persons authorized by
resolution of its Board of Directors or such committee.

6.5.     Successor to the Company or Any Other Employer. The term “Company” as
used in the Plan shall include any successor to the Company by reason of merger,
consolidation, the purchase or transfer of all or substantially all of the
Company’s assets, or otherwise. The term “Employer” as used in the Plan with
respect to the Company or any of its subsidiaries shall include any successor to
that corporation by reason of merger, consolidation, the purchase or transfer of
all or substantially all of the assets of that corporation, or otherwise.

6.6.     Facility of Payment. Any amounts payable under this Plan to any person
under a legal disability or who, in the judgment of the Committee, is unable to
properly manage his affairs may be paid to the legal representative of such
person or may be applied for the benefit of such person in any manner which the
Committee may select.

6.7.     Expenses. The Employers, in such proportions as the Company determines,
shall bear all expenses incurred by them and by the Committee in administering
this Plan. If a claim or dispute arises concerning the rights of a Participant
or beneficiary amounts deferred under the Plan (including Increments thereon),
regardless of the party by whom such claim or dispute is initiated, the
Employers shall, in such proportions as the Company determines, and upon
presentation of appropriate vouchers, pay all legal expenses, including
reasonable attorneys’ fees, court costs, and ordinary and necessary
out-of-pocket costs of attorneys, billed to and payable by the Participant or by
anyone claiming under or through the Participant (such person being hereinafter
referred to as the Participant’s “claimant”), in connection with the bringing,
prosecuting, defending, litigating, negotiating, or settling of such claim or
dispute; provided, that:

(a)  

The Participant or the Participant’s claimant shall repay to the Employers any
such expenses theretofore paid or advanced by the Employers if and to the extent
that the party disputing the Participant’s rights obtains a judgment in its
favor from a court of competent jurisdiction from which no appeal may be taken,
whether because the time to do so has expired or otherwise, and it is determined
that such expenses were not incurred by the Participant or the Participant’s
claimant while acting in good faith; provided further, that


(b)  

In the case of any claim or dispute initiated by a Participant or the
Participant’s claimant, such claim shall be made, or notice of such dispute
given, with specific reference to the provisions of this Plan, to the Committee
within one year after the occurrence of the event giving rise to such claim or
dispute.



9


--------------------------------------------------------------------------------


6.8.     Other Benefits. The benefits provided under the Plan shall, except to
the extent otherwise specifically provided herein, be in addition to, and not in
derogation or diminution of, any benefits that a Participant or his beneficiary
may be entitled to receive under any other plan or program now or hereafter
maintained by the Company or by any of its subsidiaries.

6.9.     Withholding. The Employers shall have the right to deduct from any
payment to be made pursuant to this Plan any federal, state or local taxes
required by law to be withheld. The Employers shall have the further right to
deduct from any other payment to be made to a Participant any federal, state or
local taxes required to be withheld with respect to amounts deferred under this
Plan. Any such deduction with respect to payments of shares of common stock of
the Company shall be made by withholding a sufficient number of the shares which
would otherwise be paid to the Participant.

6.10.     No Obligation. Neither this Plan nor any elections hereunder shall
create any obligation on the Employers to continue any other existing award
plans or policies or to establish or continue any other programs, plans or
policies of any kind. Neither this Plan nor any election made pursuant to this
Plan shall give any Participant or other employee any right with respect to
continuance of employment by the Employers or any subsidiary or of any specific
aggregate amount of compensation, nor shall there be a limitation in any way on
the right of the Employers or any subsidiary by which an employee is employed to
terminate such employee at any time for any reason whatsoever or for no reason,
nor shall this Plan create a contract of employment.

6.11.     Designation of Beneficiary. In the event of the death of a
Participant, the amount payable under Section 5.5 hereof shall, unless the
Participant shall designate to the contrary as provided below, thereafter be
made (a) to such person or persons who, as of the date payment is to be made
under this Plan, would receive distribution of the Participant’s account
balances, if any, under the terms of the 401(k) Plan, or (b) if the Participant
is not a participant in the 401(k) Plan at the time of his death, then to his
surviving spouse or (if there is no surviving spouse) to his estate.
Notwithstanding the preceding sentence, a Participant may specifically designate
the person or persons (who may be designated successively or contingently) to
receive payments under this Plan following the Participant’s death by filing a
written beneficiary designation with the Committee during the Participant’s
lifetime. Such beneficiary designation shall be in such form as may be
prescribed by the Committee and may be amended from time to time or may be
revoked by the Participant pursuant to written instruments filed with the
Committee during his lifetime. Beneficiaries designated by a Participant may be
any natural or legal person or persons, including a fiduciary, such as a trustee
of a trust or the legal representative of an estate. Unless otherwise provided
by the beneficiary designation filed by a Participant, if all of the persons so
designated die before a Participant on the occurrence of a contingency not
contemplated in such beneficiary designation, then the amount payable under this
Plan shall be paid to the person or persons determined in accordance with the
first sentence of this subsection 6.11.


10


--------------------------------------------------------------------------------


6.12.     Liability. No member of the Board of Directors of the Company or any
Employer, no employee of an Employer and no member of the Committee (nor the
Committee itself) shall be liable for any act or action hereunder whether of
omission or commission, by any other member or employee or by any agent to whom
duties in connection with the administration of the Plan have been delegated or,
except in circumstances involving his bad faith, gross negligence or fraud, for
anything done or omitted to be done by himself. The Employers will fully
indemnify and hold the members of the Committee harmless from any liability
hereunder, except in circumstances involving a Committee member’s bad faith,
gross negligence or fraud. The Company or the Committee may consult with legal
counsel, who may be counsel for the Company or other counsel, with respect to
its obligations or duties hereunder, or with respect to any action or proceeding
or any question of law, and shall not be liable with respect to any action taken
or omitted by it in good faith pursuant to the advice of such counsel.

SECTION 7

Amendment and Termination

While the Employers expect to continue the Plan, the Company must necessarily
reserve and reserves the right to amend the Plan from time to time or to
terminate the Plan at any time, subject to Section 409A of the Internal Revenue
Code However, neither an amendment of Plan nor termination of the Plan may,
without the Participant’s consent adversely affect any deferred amounts or
increments already credited to his Account as of the date such amendment is made
or the termination of the Plan occurs and which, but for such amendment or
termination, are payable under this Plan on, or would become payable under this
Plan after, the date such amendment is made or the termination of the Plan
occurs.


11


--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the Tribune Company Employee Benefits Committee has
caused the foregoing to be executed on behalf of Tribune Company

by the undersigned duly authorized Chairman of the Committee this 22nd day of
December, 2005.


 



     TRIBUNE COMPANY
 

 

      /s/  Donald C. Grenesko
      Donald C. Grenesko
      Chairman of Tribune Company
      Employee Benefits Committee



12